                IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

CHARLES HAAS,

                Plaintiff,

v.                               //   CIVIL ACTION NO. 1:17CV108
                                           (Judge Keeley)

ANTERO RESOURCES CORPORATION,
DEEPWELL ENERGY SERVICES, LLC,
and TK STANLEY, INC.

                Defendants.


          MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
     STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
      GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
        [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
      SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

      This action for negligence arises out of a workplace incident

resulting in bodily injury to the plaintiff, Charles Haas (“Haas”).

Pending before the Court are cross-motions for summary judgment on

defendant TK Stanley, Inc. (“TK Stanley”)’s affirmative defense

regarding the statute of limitations (Dkt. Nos. 82, 83). Also

pending is defendant DeepWell Energy Services, LLC (“DeepWell”)’s

motion for summary judgment (Dkt. No. 86).

      For the reasons that follow, the Court holds that Haas’s

claims against TK Stanley are not barred by the applicable statute

of limitations. Consequently, it DENIES TK Stanley’s motion (Dkt.

No. 82) and GRANTS Haas’s motion (Dkt. No. 83). Further, the Court

GRANTS DeepWell’s motion (Dkt. No. 86) and DISMISSES WITH PREJUDICE

the claims asserted against it in the Amended Complaint.
HAAS v. ANTERO RESOURCES, ET AL.                         1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

              I. FACTUAL AND PROCEDURAL BACKGROUND

     On March 25, 2015, Haas sustained severe injuries while

working on defendant Antero Resources Corporation (“Antero”)’s

Fritz Well Pad, a natural gas drilling site located in Doddridge

County, West Virginia. Haas contends that his injuries were caused

by the negligent release of four (4) thousand-pound pipes from a

forklift operated by Jordan Stalnaker (“Stalnaker”). Apparently,

Stalnaker released the pipes on an incline, causing them to roll at

a high speed and strike Haas, who had been assigned to hand-roll

and stack the pipes as Stalnaker released them onto a multilayer

pipe rack (“the Incident”). At the time of the Incident, Stalnaker

was employed by TK Stanley, which was wholly owned by DeepWell.1

     Haas initiated this action by filing a complaint (“Original

Complaint”) against Antero and DeepWell in the Circuit Court of

Doddridge County, West Virginia, on February 23, 2017. See Dkt. No.

1-2. The Original Complaint asserted theories of negligence and



     1
       At this time, Haas was employed by Inspection Oilfield
Services (“IOS”), a subcontractor of Antero and a non-party to this
litigation. IOS had, in turn, contracted with TK Stanley for the
provision of certain services on site, including the use of the
forklift operated by Stalnaker.

                                   2
HAAS v. ANTERO RESOURCES, ET AL.                         1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

vicarious liability against Antero and DeepWell, alleging that a

“forklift driver acting in the employ/agency and at the direction

of Defendants [Antero] and/or [DeepWell] released 4 pipe [sic] on

a steep incline causing [them] to roll at an extremely fast pace”

and strike him. Id.    at ¶ 7. In its Answer to the Original

Complaint, DeepWell admitted that the forklift driver, who has

since been identified as Stalnaker, was its employee or agent, and

that he was operating under its direction at the time of the

Incident. Antero and DeepWell properly removed the case to this

Court on June 19, 2017 (Dkt. No. 1).2

     On September 5, 2017, over six (6) months after the filing of

the Original Complaint and over two (2) years after the Incident,

Haas filed an Amended Complaint alleging the same injuries and

damages and joining TK Stanley as a defendant (Dkt. No. 13).



     2
       Antero and DeepWell initially filed a Notice of Removal on
March 29, 2017. Haas thereafter moved to remand the case on the
basis that the defendants had failed to satisfy their burden of
proving the amount-in-controversy requirement. Subsequently, on
April 7, 2017, the parties stipulated to remand the case to the
Circuit Court of Doddridge County; however, the defendants reserved
their right to remove the case in the future, should discovery
reveal that the amount in controversy exceeded the jurisdictional
threshold for removal.

                                   3
HAAS v. ANTERO RESOURCES, ET AL.                                     1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

According to the Amended Complaint, Haas did not become aware of

Stalnaker’s employment status with TK Stanley until sometime after

June    22,    2017,     when   DeepWell    provided   discovery    responses

indicating that, despite its prior admission to the contrary,

Stalnaker was not employed by DeepWell at the time of the Incident,

and that, instead, he was employed by TK Stanley. Id. at ¶¶ 14-16.

       In light of this information, Haas asserts in the Amended

Complaint that Stalnaker “was acting in the employ/agency and at

the direction of [DeepWell], and/or [TK Stanley] when he was

unloading pipe at the . . . Fritz Pad.” Id. at ¶ 20. Thus, Haas

alleges that his injuries were caused by the combined negligence of

Antero, TK Stanley, and DeepWell (collectively, “the defendants”),

and that the defendants are vicariously liable for Stalnaker’s

actions.      Id.   at   3-9.   He   further   asserts   that,     “given   the

significant overlap in corporate control” between TK Stanley and

DeepWell, TK Stanley “knew or should have known of the existence of

this action and its vicarious liability for” Stalnaker’s actions

related to the Incident. Id. at ¶ 17. Consistent with its discovery

responses, DeepWell, in its Answer to the Amended Complaint, denied

that Stalnaker was its employee at the time of the alleged Incident

                                        4
HAAS v. ANTERO RESOURCES, ET AL.                                             1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

(Dkt. No. 18 at ¶ 6). In its Answer, TK Stanley asserted that

Haas’s claims against it are barred by the applicable two-year

statute of limitations (Dkt. No. 23 at 19).

                             II. STANDARD OF REVIEW

        Summary     judgment    is    appropriate     only    “if     the   pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(c). When ruling

on a motion for summary judgment, the Court reviews all the

evidence “in the light most favorable” to the nonmoving party.

Providence Square Assocs., L.L.C. v. G.D.F., Inc., 211 F.3d 846,

850 (4th Cir. 2000). The Court must avoid weighing the evidence or

determining       its   truth        and    limit   its     inquiry    solely   to    a

determination of whether genuine issues of triable fact exist.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

        The moving party bears the initial burden of informing the

Court    of   the    basis     for    the    motion   and    of   establishing       the

nonexistence of genuine issues of fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has made the

                                             5
HAAS v. ANTERO RESOURCES, ET AL.                          1:17CV108

          MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
     STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
      GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
        [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
      SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

necessary showing, the non-moving party “must set forth specific

facts showing that there is a genuine issue for trial.” Anderson,

477 U.S. at 256 (internal quotation marks and citation omitted).

The “mere existence of a scintilla of evidence” favoring the

non-moving party will not prevent the entry of summary judgment;

the evidence must be such that a rational trier of fact could

reasonably find for the nonmoving party. Id. at 248–52.

                           III. DISCUSSION

A.     TK Stanley

       In its motion for summary judgment on its affirmative defense

regarding the statute of limitations (Dkt. No. 82), TK Stanley

argues that “there is no evidence that TK Stanley was aware or

should have been aware of the instant action prior to being served

with the Amended Complaint,” after the expiration of the applicable

limitations period. (Dkt. No. 82-2 at 3). Haas has filed a cross-

motion for summary judgment on this issue (Dkt. No. 83), arguing

that his claims against TK Stanley “relate back” to his Original

Complaint under Federal Rule of Civil Procedure 15(c)(1)(C) and

therefore are not barred by the statute of limitations (Dkt. No.

84).

                                   6
HAAS v. ANTERO RESOURCES, ET AL.                                1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

     1.     Statute of Limitations

     Under West Virginia law, the period to bring a claim for

personal injury is two years. W. Va. Code § 55–2–12. The two-year

statute of limitations for personal injury actions begins to run

when the right to bring action an accrues, that is, when injury is

inflicted. Id.

     Here, the parties do not dispute that a two-year statute of

limitations applies to Haas’s claims against TK Stanley, or that

the Incident giving rise to his claims occurred on March 25, 2015.

Based on Haas’s allegations regarding the severe bodily injuries he

sustained as a result of the Incident, he clearly knew, or had

reason to know, of the injury giving rise to his action on that

date.     Accordingly,   his   claims    accrued--and   the   statute   of

limitations began to run--on March 25, 2015. Haas therefore needed

to file his claims against TK Stanley no later than two years from

that date, or by March 25, 2017. As discussed, Haas did not allege

any claims against TK Stanley until September 5, 2017, when he

filed his Amended Complaint (Dkt. No. 13).

     A finding that Haas’s claims against TK Stanley were filed

after the expiration of the limitations period does not end the

                                     7
HAAS v. ANTERO RESOURCES, ET AL.                         1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

Court’s inquiry, however. It must also consider whether the claims

against TK Stanley, first asserted in Haas’s Amended Complaint, are

saved by the relation back authorized by Federal Rule of Civil

Procedure 15(c). Relation back would give the Amended Complaint the

filing date of the Original Complaint, which the parties agree was

timely filed.

     2.   Relation Back

     Rule 15(c)(1)(C) provides that an amendment to a pleading that

changes a party or a party’s name relates back to the date of the

original pleading

     if Rule 15(c)(1)(B) is satisfied and if, within the
     period provided by Rule 4(m) for serving the summons and
     complaint,3 the party to be brought in by amendment:

     (i) received such notice of the action that it will not
     be prejudiced in defending on the merits; and

     (ii) knew or should have known that the action would have
     been brought against it, but for a mistake concerning the
     proper party’s identity.

Fed. R. Civ. P. 15(c)(1)(C).




     3
       Rule 4(m) requires service of the summons and complaint
within 90 days of the complaint’s filing, absent good cause for
extending the service. Fed. R. Civ. P. 4(m).

                                   8
HAAS v. ANTERO RESOURCES, ET AL.                                   1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

        “All three conditions of Rule 15(c)(1)(C) must be met in order

for relation back to be permissible.” Denmark v. Starcher, No.

1:14CV58, 2014 WL 7272789, at *6 (N.D. W. Va. Dec. 18, 2014)

(quoting Francis v. Woody, No. 3:09CV235, 2009 WL 2371509, at *6

(E.D. Va. July 31, 2009)); see also Robinson v. Clipse, 602 F.3d

605, 608 (4th Cir. 2010) (explaining that when a proposed amendment

changes the party against whom a claim is asserted, the amending

party     must    satisfy     the   requirements   set     forth   in   Rule

15(c)(1)(C)(i) and (ii)). This rule “presumes that the amending

party     can    make   the   amendment,   although   it   does    constrain

substantially the type of amendment that may relate back.” Goodman

v. Praxair, Inc., 494 F.3d 458, 469 (4th Cir. 2007) (en banc).

        “Where an amendment seeks to add a defendant, the focus turns

to the notice to that individual or entity.” Wilkins v. Montgomery,

751 F.3d 214, 224 (4th Cir. 2014). Specifically, as to Rule

15(c)(1)(C)(ii), the Supreme Court has clarified, “The question .

. . is not whether [the amending party] knew or should have known

the identity of . . . the proper defendant, but whether [the

potential defendant] knew or should have known that it would have

been named as a defendant but for an error.” Krupski v. Costa

                                       9
HAAS v. ANTERO RESOURCES, ET AL.                           1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

Crociere, 560 U.S. 538, 548 (2010) (holding that amended complaint

should relate back because the district court found that the added

party had “constructive notice” of the initial complaint within the

Rule 4(m) period). The Fourth Circuit has further explained that

     Rule [15]’s description of when such an amendment relates
     back to the original pleading focuses on the notice to
     the new party and the effect on the new party that the
     amendment will have. These core requirements preserve for
     the new party the protections of a statute of
     limitations. They assure that the new party had adequate
     notice within the limitations period and was not
     prejudiced by being added to the litigation.

Goodman, 494 F.3d at 470 (citation omitted) (emphasis in original).

     Here, it is undisputed that the Amended Complaint meets the

first requirement of Rule 15(c)(1)(C)–-that Rule 15(c)(1)(B)’s

requirement is satisfied, that is, the newly-asserted claims “arise

out of” conduct alleged in the original pleading. Likewise, the

parties   do   not   dispute   that   the   second-prong   of    Rule

15(c)(1)(C)(ii) is satisfied because Haas made a “mistake” by not

naming TK Stanley as a defendant in his Original Complaint.

     Thus, the Court must address whether, within the Rule 4(m)

service period for the filing of the Original Complaint, or by May

24, 2017, TK Stanley (1) received such notice of the action such


                                 10
HAAS v. ANTERO RESOURCES, ET AL.                                          1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

that it would not have prejudiced it “in defending on the merits,”

and (2) “knew or should have known that [Haas’s] action would have

been brought against it, but for a mistake concerning the proper

party’s identity.” Fed. R. Civ. P. 15(c)(1)(C).4 Notably, although

TK Stanley argues that it did not have notice within the Rule 4(m)

service   period,   it   does   not    argue      that   it    would     suffer   any

cognizable prejudice as a result of relation back.

     3.    Analysis

     TK Stanley asserts that Haas “has failed to present evidence

that [it] received notice of the action within 90 days of the

filing of the Original Complaint,” i.e., on or before May 24, 2017

(Dkt. No. 82-2 at 4-5). It further argues that it did not know, nor

should it have known, “that the action would have been brought

against   it   within    90   days    of    the   filing      of   the   [Original]

[C]omplaint.” Id. at 5. Haas contends that, “given the significant

overlap in corporate control” between DeepWell and TK Stanley,

there is no genuine dispute that TK Stanley had timely notice of


     4
       Put differently, the “limitations period” for purposes of
analyzing whether a newly-added defendant received notice and
should have had knowledge of the action is the Federal Rule of
Civil Procedure 4(m) service period. Fed. R. Civ. P. 15(c)(1)(C).

                                       11
HAAS v. ANTERO RESOURCES, ET AL.                         1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

the Original Complaint, or that it knew or should have known,

during the relevant limitations period, that this action would have

been brought against it, but for his mistake concerning its

identity (Dkt. Nos. 13; 84 at 1).

     Given the parties’ contentions on summary judgment, a brief

history of the relationship between DeepWell and TK Stanley at the

times relevant to this action is appropriate. Prior to January

2015, all or most of the outstanding stock of TK Stanley was owned

by relatives Cecil Farrar and Cary Farrar (“the Farrars”), while

the company retained 75 shares of its own stock. On January 13,

2015, TK Stanley sold its 75 shares of common stock to DeepWell

(Dkt. Nos. 82-2 at 5, 82-4). Shortly thereafter, on January 22,

2015, the Farrars sold their outstanding shares back to TK Stanley,

making DeepWell the sole owner of all of the equity in TK Stanley.

See Dkt. Nos. 84-7, 84-8, 84-10. Thus, at the time of the Incident

giving rise to this action, March 25, 2015, TK Stanley was wholly

owned by DeepWell.

     Then, in November 2015, DeepWell sold all of its equity in TK

Stanley to Duff Timber Holdings, LLC, through a sale to a company

named Duff Capital Investors (Dkt. No. 84-10). Notably, Duff

                                12
HAAS v. ANTERO RESOURCES, ET AL.                                    1:17CV108

          MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
     STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
      GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
        [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
      SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

Capital   Investors   was    the   sole   member   of   a   company   called

Investment Transportation Services, LLC, which was, in turn, the

sole member of DeepWell. Id. Thus, by November 30, 2015, although

DeepWell owned no equity in TK Stanley, both TK Stanley and

DeepWell had been rolled into the same ownership and management

group that applies to a group of closely related companies owned by

brothers Thomas and James Duff. Finally, on January 1, 2016,

DeepWell “took over” the oilfield operations previously performed

by TK Stanley (Dkt. No. 84-11).

      The Original Complaint was served on DeepWell via the West

Virginia Secretary of State on March 1, 2017 (Dkt. No. 82-5). One

day prior, Dicky Dickerson (“Dickerson”), a DeepWell dispatcher,

had received and signed for the Original Complaint at 6739 Highway

184, Waynesboro, Mississippi (“the Waynesboro address”) (Dkt. No.

82-6). Dickerson thereafter delivered the Original Complaint to

Chris Breedlove (“Breedlove”), DeepWell’s Risk Management Director,

at   Highway   35   North,   Columbia,     Mississippi      (“the   Columbia

address”), on March 3, 2017. Id.

      It is undisputed that, as of March 2017, DeepWell represented

to the West Virginia Secretary of State that its Principal Office

                                    13
HAAS v. ANTERO RESOURCES, ET AL.                          1:17CV108

           MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
      STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
       GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
         [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
       SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

was located at the Waynesboro address (Dkt. No. 84-14). According

to DeepWell, however, although its headquarters previously were

located at the Waynesboro address, since January 1, 2016, they have

been located at the Columbia address (Dkt. No. 82-2). Notably, it

is also undisputed that TK Stanley’s headquarters have been located

at the Waynesboro address for the last 40 or so years (Dkt. No. 82-

2).

        When Breedlove received the Original Complaint on March 3,

2017, he was employed as DeepWell’s Risk Management Director, a

role he has purportedly maintained throughout the pendency of this

action. During his deposition, Breedlove explained that, prior to

DeepWell’s January 1, 2016 takeover of TK Stanley’s oilfield

operations, he had been employed in the same risk management role

at TK Stanley. Thus, Breedlove was working in risk management at TK

Stanley at the time the Incident occurred in March 2015, but was no

longer employed there when Haas initiated this action in February

2017.

        Breedlove further testified, however, that at the time he

received the Original Complaint, over a year after his employment

with TK Stanley allegedly had ended, he was still involved in the

                                  14
HAAS v. ANTERO RESOURCES, ET AL.                                  1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

risk    management   operations   of    TK   Stanley,   and,   perhaps   most

critically, was still the person designated to receive complaints

and handle claims on behalf of TK Stanley:

         Q.   You –- when did you receive process related to
              [this action?]

         A.   March 3rd.

         Q.   Of 2017?

         A.   Correct.

         Q.   And you were working -- you were an employee of
              DeepWell at the time?

         A.   That’s correct.

         Q.   Were you doing any work for TK Stanley? . . . As
              of March 3rd, 2017, were you working for anybody,
              other than DeepWell?

         A.   I consulted on claims for DeepWell. I mean, TK
              Stanley. Excuse me. I was employed by DeepWell
              Energy Services.

         Q.   Okay. So, tell me about the consulting that you
              would do on claims for TK Stanley as of March of
              2017. Tell me about that part of your job.

         A.   Well, obviously, these claims were still open
              claims and, you know, they had to be resolved.


  ***



                                   15
HAAS v. ANTERO RESOURCES, ET AL.                         1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

        Q.   So, for something like this -- the date of the
             incident was --
        MR. SMALLWOOD: March 25th, 2015.

        Q.   -- March 25th, 2015. At that time, you were
             working for -- you were an employee of TK
             Stanley?

        A.   Correct.

        Q.   Okay. And since that was already out there, Mr.
             Haas’ claim was already out there, so to speak,
             this incident had already occurred?

        A.   Yes.

  ***

        Q.   Okay. And when the incident occurred, you were an
             employee of TK Stanley?

        A.   Yes.

        Q.   Okay. And then, on January 1st, 2016, you went
             over to DeepWell?

        A.   Yes.

        Q.   But you stayed involved in the incidents that had
             already happened, when you were at TK Stanley,
             for example, and Mr. Haas?

        A.   Yes.

        Q.   Okay. And so -- so, for things like that, where
             the events happened while you were still working
             for TK Stanley, you stayed involved in those
             events. And then, when they turned into claims,
             you stayed involved in those claims, and

                               16
HAAS v. ANTERO RESOURCES, ET AL.                         1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

             consulted with TK Stanley on those claims, even
             though you were working for DeepWell?

        A.   Yes.

  ***

        Q.   Was it -- who was your -- you      were the   --
             you're currently the risk management director at
             DeepWell. Were you DeepWell's risk management
             director on March 3rd, 2017?

        A.   Yes.

        Q.   Okay. Who was your counterpart at TK Stanley in
             March of 2017? Who was the risk management
             director at TK Stanley in March–

        A.   There was none.

  ***

        Q.   So, like you were saying for DeepWell, when a -
             legal papers came in to the dispatcher, they knew
             to send it to you. That’s because you’re the risk
             management guy; right?

        A.   For DeepWell Energy.

        Q.   For DeepWell?

        A.   Yes.

  ***

        Q.   Okay, I’m wondering how things worked at TK
             Stanley at the time. How was TK Stanley handling
             claims like that in March of 2017? Meaning, if a


                               17
HAAS v. ANTERO RESOURCES, ET AL.                         1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

             Complaint showed up with TK Stanley’s name on it,
             what happened?

        A.   It would come to me.

  ***

        Q.   But was a process set up at TK Stanley, a process
             in place -- that if legal papers came in and TK
             Stanley was a defendant, was there a process in
             place at TK Stanley, in March of 2017, about what
             would happen with that? How it would get from TK
             Stanley, however it came in the door, to the
             outside attorneys and insurance companies, was
             there a process in place to handle that?

        A.   No. It was just known that they should probably
             send it to Chris Breedlove.

Dkt. No. 84-11 at 60-64, 76-78, 82 (emphasis added).

     Thus, it is clear from his own deposition testimony that

Breedlove was, in effect, simultaneously acting as both DeepWell’s

Risk Management Director and TK Stanley’s Acting Risk Management

Director, on March 3, 2017. In point of fact, Breedlove conceded

that, had a complaint been filed against TK Stanley at that time,

“it would [have] come to [him].” Moreover, the fact that Breedlove,

while purportedly still employed as the Risk Management Director

solely for DeepWell, testified as the corporate representative for

TK Stanley in this action, does not escape the Court’s notice.

                                18
HAAS v. ANTERO RESOURCES, ET AL.                               1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

     Next, the Court observes that the Original Complaint plainly

described the precise nature and location of the Incident giving

rise to the action and alleged theories of negligence and vicarious

liability against DeepWell as Stalnaker’s employer. See Dkt. No.

1-2 at ¶ 7 (alleging that a “forklift driver acting in the

employ/agency and at the direction of . . . DeepWell Energy

Services, LLC. . . . . released 4 pipe [sic] on a steep incline

causing [them] to roll at an extremely fast pace”) (emphasis

added).

     As Breedlove himself testified, DeepWell was not licensed to

conduct business in the state of West Virginia until after January

1, 2016, and therefore could not have been, and in fact was not,

performing any work at the Fritz Well Pad at the time the Incident

occurred in March 2015. Thus, from the face of the Original

Complaint,   “[a]ny   corporation   maintaining   reasonable   business

records would be able rapidly to route the complaint” to the

appropriate entity responsible for the work conducted at the Fritz

Well Pad. See Goodman, 494 F.3d at 473.

     Further, Stalnaker’s own employment records available to

Breedlove similarly reflect that Stalnaker was not an employee of

                                    19
HAAS v. ANTERO RESOURCES, ET AL.                                    1:17CV108

          MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
     STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
      GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
        [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
      SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

DeepWell on the date of the Incident (Dkt. Nos. 84-11; 84-18). In

fact, like Breedlove and many others, Stalnaker worked for TK

Stanley through December 31, 2015, and became a DeepWell employee

on January 1, 2016, when DeepWell assumed TK Stanley’s oilfield

operations (Dkt. No. 84-12). Thus, when the Original Complaint was

received in March of 2017, DeepWell would have known that the

persons   performing   oilfield   operations       for   DeepWell    in   West

Virginia in 2016 or 2017 were not doing so in 2015, and, further,

were likely employees of TK Stanley at that time. Nonetheless,

despite   the    records   available    to   it,   DeepWell   inexplicably

admitted, in its Answer to the Original Complaint, that it was

Stalnaker’s employer at the time of the Incident. That Breedlove,

TK   Stanley’s    corporate   representative       and   then-acting      risk

management officer, apparently “did not [personally] believe that

Stalnaker was an employee of TK Stanley” when he received the

Original Complaint, and apparently “did not realize” that fact

until months later, is not dispositive.

      Finally, under the circumstances presented here, the Original

Complaint’s unambiguous intent to sue Stalnaker’s employer, as well

as Breedlove’s knowledge, both actual and constructive, may be

                                   20
HAAS v. ANTERO RESOURCES, ET AL.                                      1:17CV108

           MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
      STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
       GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
         [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
       SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

imputed to TK Stanley, because DeepWell and TK Stanley are, and at

the    relevant   time    were,   closely       related    business     entities

represented by the same acting risk management director. The Fourth

Circuit    has    concluded     that    “when     a   plaintiff    alleges     a

comprehensible claim against one of a group of closely related and

functioning business entities or corporations, the other entities

in that group, barring a contrary showing, will be charged with

knowledge under Rule 15(c) . . . of the entity properly answerable

to the claim.” See Goodman, 494 F.3d at 475 (emphasis added). Here,

TK Stanley, as a related entity of DeepWell, is “accordingly

imputed with knowledge of [Haas’s] claims against it and of the

facts giving rise to that suit when the [O]riginal [C]omplaint was

served” in March 2017. Id.

       Thus, it is clear from the record before the Court that (1)

Haas intended to sue Stalnaker’s employer for negligence related to

an Incident arising from Stalnaker’s operation of a forklift at the

Fritz Well Pad on March 25, 2015; (2) at the time of the Incident,

Stalnaker was employed by TK Stanley, which was wholly owned by

DeepWell; (3) Haas named DeepWell in the Original Complaint for

negligence    arising    from   the    Incident   and     Stalnaker’s    related

                                       21
HAAS v. ANTERO RESOURCES, ET AL.                                 1:17CV108

          MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
     STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
      GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
        [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
      SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

conduct; and (4) TK Stanley knew that, but for Haas’s mistake in

pleading, TK Stanley would have been sued for negligence arising

from the same Incident and conduct. Haas’s mistake therefore

“represents the difference between his unambiguous intent to sue

[Stalnaker’s employer] and the defendant whom he actually named” in

the Original Complaint. Goodman, 494 F.3d at 474.

      For   these   reasons,   the   Court   concludes   that   TK   Stanley

received notice of this action within the Rule 4(m) service period

for the filing of the Original Complaint, and, as Stalnaker’s

employer, knew or should have known during that period that it was

a proper party to Haas’s suit. Consequently, pursuant to Rule

15(c)(1)(C), the Amended Complaint relates back to the Original

Complaint. Therefore, the Court DENIES TK Stanley’s motion for

summary judgment based on the running of the statute of limitations

(Dkt. No. 82), and GRANTS Haas’s motion for summary judgment (Dkt.

No. 83) on this issue.

B.    DeepWell

      DeepWell has also moved for summary judgment (Dkt. No. 86),

arguing that, as matter of law, it cannot be held liable for Haas’s

alleged injuries, because Deepwell’s liability, as pled in the

                                     22
HAAS v. ANTERO RESOURCES, ET AL.                                      1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

Amended    Complaint,   depends      solely     upon   whether   Deepwell    was

operating at the Fritz Well Pad on March 25, 2015, and whether

Stalnaker was its employee at that time. Dkt. No. 87 at 3-5.                  In

response, Haas asserts that, “at the time of the [I]ncident,

Deepwell used TK Stanley as an alter ego to perform work in West

Virginia” (Dkt. No. 92 at 4).

     1.     Respondeat Superior

     “The doctrine of respondeat superior imposes liability on an

employer for the tortious acts of its employees, not because the

employer is at fault, but merely as a matter of public policy.”

Syl. Pt. 12, Dunn v. Rockwell, 689 S.E.2d 255, 259 (W. Va. 2009).

Thus, “the employer may only be held liable to the extent that the

employee can be held liable, and only for acts committed by the

employee   in   the   course   of    his   or    her   employment.”    Id.   Put

differently, in order for an employer to be held liable for the

negligence of a third party under the doctrine of respondeat

superior, the third party must have been an employee of the

employer    acting    within   the     scope     of    the   employer-employee

relationship at the time that the alleged negligence occurred.



                                      23
HAAS v. ANTERO RESOURCES, ET AL.                                  1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

     As discussed earlier, DeepWell was not conducting business in

West Virginia on March 25, 2015. Rather, as evidenced by its

invoice to Antero, TK Stanley was operating at the Fritz Well Pad

on that date (Dkt. No. 86-15). Further, Stalnaker’s employment

records reflect that he was employed by TK Stanley, not DeepWell,

at the time of the Incident, and Stalnaker’s testimony confirms

that he remained an employee of TK Stanley through December 31,

2015 (Dkt. No. 84-12). Thus, the record supports the conclusion,

which Haas does not dispute, that Stalnaker was not employed by

Deepwell at the time of the Incident and therefore that Deepwell

cannot be liable for Stalnaker’s alleged wrongdoing under a theory

of respondeat superior.

     2.       Alter Ego

     As   a    general    rule,   West    Virginia   law   recognizes   that

“separately incorporated businesses are separate [e]ntities and

that corporations are separate from their shareholders.” Syl. Pt.

3, Southern Elec. Supply Co. v. Raleigh County Nat'l Bank, 320

S.E.2d 515 (W. Va. 1984). Although West Virginia law provides that

“‘[j]ustice may require that courts look beyond the bare legal

relationship of the parties to prevent the corporate form from

                                     24
HAAS v. ANTERO RESOURCES, ET AL.                                         1:17CV108

           MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
      STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
       GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
         [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
       SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

being used to perpetrate justice, defeat public convenience or

justify wrong[,] . . . the corporate form will never be disregarded

lightly.’” Laya v. Erin Homes, Inc., 352 S.E.2d 93, 97 (W. Va.

1986) (quoting Southern States Cooperative, Inc. v. Dailey, 280

S.E.2d 821, 827 (W. Va. 1981)).

       As the Supreme Court of Appeals of West Virginia stated in

Dailey:

       The mere showing that one corporation is owned by another
       or that they share common officers is not a sufficient
       justification for a court to disregard their separate
       corporate structure. (internal citation omitted). Nor is
       mutuality of interest, without the countermingling of
       funds or property interests, or prejudice to creditors,
       sufficient. (internal citation omitted). Rather, it must
       be shown that the corporation is so organized and
       controlled to be a mere adjunct or instrumentality of the
       other.

280    S.E.2d    at    827.   When   determining      whether   to   ignore   the

corporate form, “it is not easily proved and the burden of proof

is    on   a   party   soliciting    a   court   to   disregard      a   corporate

structure.” Raleigh County Nat’l Bank, 320 S.E.2d at 522. If that

corporate form, or veil, is “pierced,” then that corporation “may

be liable for behavior of another corporation within its total

control.” Id.


                                         25
HAAS v. ANTERO RESOURCES, ET AL.                          1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

     When analyzing whether to pierce the corporate form, West

Virginia requires courts to engage in a case-by-case analysis,

“with particular attention to factual details.” Id. at 523. In

particular, the following factors will determine whether to pierce

the corporate veil:

     Decisions     to    “pierce"     involve     multifarious
     considerations,    including   inadequacy    of    capital
     structures, whether personal and corporate funds have
     been commingled without regard to corporate form by a
     sole   shareholder,   whether   two   corporations    have
     commingled their funds so that their accounts are
     interchangeable; whether they have failed to follow
     corporate   formalities,   siphoning   funds    from   one
     corporation to another without regard to harm caused
     either entity, or failed to keep separate records. Other
     reasons to disregard the structure are: total control and
     dominance of one corporation by another or a shareholder;
     existence of a dummy corporation with no business
     activity or purpose; violation of law or public policy;
     a unity of interest and ownership that causes one party
     or entity to be indistinguishable from another; common
     shareholders, common officers and employees, and common
     facilities.

Id. When analyzing these factors, evidence related to them must be

“analyzed in conjunction with evidence that a corporation attempted

to use its corporate structure to perpetrate a fraud or do grave

injustice on an innocent third party seeking to ‘pierce the veil.’”

Id. (internal citations omitted).


                                26
HAAS v. ANTERO RESOURCES, ET AL.                                      1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

       Here, as a threshold matter, in his Amended Complaint, Haas

alleges    neither    a   theory    of   alter-ego       liability,   nor   facts

sufficient to raise a right to relief under such a theory. See Dkt.

No. 13. Rather, Haas merely alleges that, at the time of the

Incident, DeepWell wholly owned TK Stanley; that the companies

shared certain officers and directors, id. at 3; and that there was

a “significant overlap in corporate control” between DeepWell and

TK Stanley. Id. at 4. It is clear that, under West Virginia law,

these factual allegations “fall woefully short of establishing that

mutual    liability    through     piercing   is   ‘plausible.’”      Tucker   v.

Thomas, 853 F. Supp. 2d 576, 591 (N.D. W. Va. 2012) (Stamp, J.).

       Moreover, even if Haas had successfully pleaded an alter-ego

theory of liability, he has failed to provide sufficient evidence

that     DeepWell     failed   to    maintain      the     required   corporate

formalities. At bottom, Haas relies on his contention that DeepWell

and TK Stanley “were so interrelated as to be inseparable,” based

on what he describes as the “myriad factors linking” the companies

(Dkt. No. 92 at 2-3). While sharing the same physical address, and

having common ownership and management and the same officers and

members may be contributing factors, “without significantly more,

                                         27
HAAS v. ANTERO RESOURCES, ET AL.                                         1:17CV108

           MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
      STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
       GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
         [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
       SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

such evidence merely shows that these companies and people are

related to each other, not that they are actually a single entity

and are abusing the corporate form for some nefarious purpose.”

Tucker, 853 F. Supp. 2d at 591. Thus, at best, all that Haas has

shown is that DeepWell and TK Stanley “are interrelated, not that

the    companies     are   mere   instrumentalities       of   the     members   and

managers who stand behind them.” Id.

       For these reasons, as a matter of law, Haas cannot succeed in

his    action    for   negligence   against    DeepWell        under   either    the

doctrine    of      respondeat    superior    or   an    alter-ego      theory    of

liability.      Therefore,    the   Court    GRANTS     DeepWell’s      motion   for

summary judgment (Dkt. No. 86) and DISMISSES WITH PREJUDICE the

claims asserted against it.

                                  IV.CONCLUSION

       In summary, for the reasons discussed, the Court:

       1.    DENIES TK Stanley’s motion for summary judgment (Dkt. No.

             82);

       2.    GRANTS Haas’s motion for partial summary judgment (Dkt.

             No. 83); and



                                       28
HAAS v. ANTERO RESOURCES, ET AL.                         1:17CV108

        MEMORANDUM OPINION AND ORDER DENYING DEFENDANT TK
   STANLEY, INC.’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 82],
    GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      [DKT. NO. 83], AND GRANTING DEFENDANT DEEPWELL ENERGY
    SERVICES, LLC’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 86]

     3.   GRANTS DeepWell’s motion for summary judgment (Dkt. No.

          86), and DISMISSES WITH PREJUDICE the claims asserted

          against it in the Amended Complaint.

The case will proceed to trial as scheduled as to defendants Antero

and TK Stanley (Dkt. No. 12).

       It is so ORDERED.

     The Court   DIRECTS   the Clerk to transmit copies of this

Memorandum Opinion and Order to counsel of record and to enter a

separate judgment order with respect to defendant DeepWell Energy

Services, LLC.

DATED: December 14, 2018


                                /s/ Irene M. Keeley
                                IRENE M. KEELEY
                                UNITED STATES DISTRICT JUDGE




                                 29
